LEVINSON, Judge
concurring in part and dissenting in part.
Because I believe that defendant’s receipt of the HCFA form was insufficient to give notice of a claim of a lien against settlement proceeds in the amount of the stated debt, I respectfully dissent.
*606I agree with the majority that: (1) the existence of a lien was a question of law for the trial court, and thus it was error to submit this case to the jury; (2) a valid lien against settlement proceeds may arise by operation of law under N.C.G.S. § § 44-49 and 44-50 (2001) when the injured party is not represented by counsel; (3) the operation of § § 44-49 and 44-50 may be triggered when notice of a claim is communicated to an insurance carrier by someone other than the medical provider; and (4) N.C.G.S. § 6.21.1 (2001) does not permit plaintiffs recovery of attorney fees. I disagree, however, with the majority’s interpretation and application of G.S. § § 44-49 and 44-50 to the facts of the instant case. The majority essentially holds that the “notice of . . . claims” in G.S. § 44-50 means “notice of a bill or debt for medical services.”2 The majority reasons that the defendant-carrier’s actual notice of plaintiff’s services and bill was sufficient to satisfy the provisions of G.S. §§ 44-49 and 44-50. This position is untenable for several reasons.
First, the majority’s holding ignores the General Assembly’s apparent awareness that the personal injury settlement practice is often informal. Not only did the General Assembly obviate the necessity of filing a lien with the clerk of court, it also permitted physicians and others to perfect a lien by complying with G.S. § 44-49(b). These examples illustrate an intention to foster informal means of perfecting liens and settling disputes. However, the logical implication of the majority opinion, which does not account for this reality involving settlement procedures, may be that every bill or document shared by a pro se claimant during litigation would give rise to notice of a claim for purposes of a lien.
Second, in holding that receipt of this HCFA form constitutes “notice” under G.S. § 44-50, the majority adopts less stringent requirements on medical providers to assert a lien under G.S. § 44-50 when the injured party is unrepresented by counsel than when he has counsel. G.S. § 44-49(b) requires, inter alia, that physicians provide a “written notice to the attorney of the lien claimed,” in addition to providing “an itemized statement[.]” (emphasis added). Thus, the General Assembly has, through G.S. § 44-49(b), enabled medical providers to share information with attorneys without necessarily *607giving rise to a claim of a lien. Reading G.S. §§ 44-49 and 44-50 in pari materia, I conclude that the General Assembly intended the same result with regards to the circumstances surrounding settlement practices when injured persons have no legal representation. Moreover, the “obvious intent” of these lien statutes, the compensation of medical providers for the services provided to injured persons, Rose Medical v. State Farm, 903 P.2d 15, 16 (1994 Colo. App), is not lost by requiring a medical provider, such as the plaintiff herein, to provide the insurance carrier with an assignment of rights or some other express documentation that he is asserting a claim under G.S. §§ 44-49 and 44-50.
Third, although neither G.S. § 44-49 nor § 44-50 defines what constitutes a “claim” for purposes of creating a lien against settlement proceeds, the term, “claim,” is defined in Black’s Law Dictionary as “2. The assertion of an existing right; any right to payment or to an equitable remedy, even if contingent or provisional. ...” Blacks Law Dictionary 240 (7th ed. 1999) (emphasis added). Thus, there is no reason to assume that a “claim” is established whenever there is evidence of a “bill” or “statement of services” or something similar. Merely because a medical provider creates and shares documents evidencing his services and charges does not, ipso facto, suggest he wishes to “assert” a claim of lien. For example, an unrepresented injured may pay the outstanding balances due to medical providers, yet request documentation to support an effort to secure a settlement from an insurance carrier. Applying the majority’s logic, the carrier is required to withhold settlement monies since it came into possession of bills or other indicia of medical services. Another common factual situation is that of the medical provider who has “written off’ as an uncollectible bad debt an injured’s medical bills. If the doctor, who had no intention of asserting a claim against settlement proceeds, later receives a check from a carrier as a result of the carrier’s duty under the majority’s reasoning, he might then be required to amend tax returns or make some other unexpected financial adjustment.
Fourth, neither the purpose of the HCFA form, nor its express language, indicates that it gave defendant “notice” that plaintiff was asserting a “claim” against settlement proceeds or was otherwise asserting a lien pursuant to G.S. §§ 44-49 and 44-50. I agree that the HCFA form provides an insurance carrier with appropriate evidence of treatment and the associated costs, which presumably assisted the settlement between the unrepresented injured person and defendant here. Attorneys’ general use of a variety of documents with insurance *608carriers, to catalog their clients’ bills for medical services, is not unlike the unrepresented party’s use of the HCFA form here. The HCFA form is specifically designed to permit access by medical providers to benefits under, e.g., Medicaid, Medicare, or Group Health. The plaintiff, who had no direct contact with defendant insurance carrier before the settlement proceeds were distributed, did not provide an assignment of the insured’s rights to the carrier. Nor did the injured person’s signature in box thirteen (13) of the HCFA form, which authorized the “payment of medical benefits,” constitute such an assignment. Settlement proceeds from defendant-insurance carrier are not the same as “payment of medical benefits.” In short, the use of the HCFA form did not automatically put the carrier on “notice” that the plaintiff necessarily wished to assert a lien under G.S. §§ 44-49 and 44-50 simply because the form documented plaintiff’s treatment and associated costs.
Finally, there is little import to the fact that plaintiff complied with the terms of G.S. § 44-49(b) and perfected its lien with the attorney who formerly represented the injured person. Given the attorney’s subsequent release, no settlement monies were disbursed to the attorney, and the lien with respect to the attorney was ineffective as to defendant-insurance carrier.
I would hold that when an insurance carrier settles directly with an unrepresented injured party, the carrier does not have valid “notice” of a “just and bona fide claim” pursuant to G.S. § 44-50 unless it receives documentation that (1) constitutes a valid assignment of rights signed by the injured; or (2) contains unambiguous language that the medical provider is asserting a lien under the provisions of G.S. §§ 44-49 and 44-50, or language asserting an interest in or claim to settlement proceeds.
I am unpersuaded that such a ruling would place an unreasonable burden on medical providers to determine whether a patient is represented by counsel. Medical providers routinely take steps to collect charges for their services. The provisions in G.S. §§ 44-49 and 44-50 afford plaintiff and other medical providers lien remedies irrespective of whether the patient has legal counsel. A holding consistent with this dissent would not negate these remedies.
Like the majority, I agree the judgment entered on the jury verdict must be vacated, and the order denying plaintiff attorney fees affirmed. Unlike the majority, however, I would reverse and remand *609with instructions for the trial court to enter summary judgment in favor of defendant.

. I disagree with the majority’s assessment that the issue is “whether defendant ‘received notice’ of plaintiff’s ‘just and bona fide’ claim for medical services.” (emphasis added). Whether the insurance carrier receives notice of plaintiff’s medical services is different from whether it receives notice of a medical provider’s affirmative claim to settlement monies pursuant to § § 44-49 and 44-50.